—Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered February 19, 1998, convicting him of assault in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court providently exercised its discretion in permitting cross examination as to his prior conviction for possession of marihuana since the prior conviction demonstrated the defendant’s willingness to place his interest above that of society (see, People v Dwyer, 243 AD2d 645; People v Beverly, 220 AD2d 881; People v Brownlee, 193 AD2d 752).
The court did not err in precluding the admission of those portions of the victim’s hospital record in which she purportedly stated the identity of the person who had inflicted her injuries. Such hearsay statements were inadmissible as they were not relevant to diagnosis or treatment (see, People v Pette, 251 AD2d 601; People v Townsley, 240 AD2d 955; People v Harris, 132 AD2d 940, 941).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Carroll, 181 AD2d 904), or without merit. Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.